Citation Nr: 1416828	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for scar on the right leg.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for diabetes mellitus; from a May 2010 rating decision that denied service connection for scar on the right leg; and from a December 2010 rating decision that denied service connection for bilateral hearing loss.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal. 

In March 2013, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.  In this regard, it is noted that a VA medical opinion dated in January 2014 was recently added to his Virtual VA file.  Although this document is dated after the last supplemental statement of the case, which issued in October 2013, the opinion pertains to tinnitus and is, therefore, not pertinent to the issues on appeal.  Accordingly, neither remand nor a solicitation of a waiver of agency of original jurisdiction review is required.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the current scar of the right leg is a result of the right leg infection the Veteran sustained in service.

2.  A bilateral hearing loss disability did not have its onset in service or within the first post-service year; and is not otherwise related to service. 

3.  Diabetes mellitus did not have its onset in service or within the first post-service year; and is not otherwise related to service, to include herbicide exposure. 


CONCLUSIONS OF LAW

1.  A scar of the right leg was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A bilateral hearing loss disability was not incurred in service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Diabetes mellitus was not incurred in service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through April 2008, October 2008, March 2010, and November 2010 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2008 and November 2010 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed diabetes mellitus.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no credible evidence of in-service exposure to Agent Orange, and no competent medical evidence suggesting a relationship between his current symptoms and service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss and diabetes mellitus are considered chronic under section 3.309.

A. Right Leg Scar

The Veteran contends that he was treated for an infection on his right leg during active duty in September 1963 in Memphis, Tennessee.  He indicated that, as a result of the infection, he now had a scar on his right leg; and that the area of the scar periodically itched.  He later indicated that the infection was caused by wearing boots.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records show that the Veteran was treated for an infected right leg in September 1963.  He was to apply a hot pack four time times daily, take medication, and wear his dress shoes.  Follow-up treatment revealed a draining furuncle, which improved.  Clinical evaluation at the time of the Veteran's separation examination in October 1966 revealed normal lower extremities.  No scar of the right leg was recorded.

The Board finds the Veteran's lay statements, as corroborated by his service treatment records, to be credible for purposes of establishing an incident in service.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).
                                             
During an April 2010 VA examination, the Veteran reported that he had an infection on his right leg in September 1963; and that the infection developed after the top of his boot rubbed skin off his leg.  He reportedly was treated with antibiotics, gauze dressings, and wore dress shoes; and the infection cleared with treatment.  The Veteran was given new boots.  He also reported that the area periodically itched, and that he never sought any treatment since the problem healed.  He reported that there was no skin breakdown over the scar, and reported no pain.

Examination of the right leg in April 2010 revealed a scar that was somewhat oval in shape.  Its maximum width was 1.2 centimeters; its length was 1.5 centimeters.  The area of the scar was less than six square inches.  The examiner commented that the scar was not painful, and had no disabling effects.  The examiner noted that the Veteran's skin on both lower legs was generally dry; and that the skin on the scar was also dry, but not more so than other regions of the lower legs.

Following examination, the diagnosis was scar right leg.  The examiner reasoned that one could not link the Veteran's current scar on his right leg to the in-service treatment for a right leg infection without resort to mere speculation, because of the lack of description for the exact location of the in-service infection.  The examiner commented that service treatment records also did not mention that the infection was due to a boot rubbing on the Veteran's skin.

The Court has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Following the Board's March 2013 remand, the Veteran underwent a VA examination in April 2013 for purposes of determining the nature and etiology of the Veteran's right leg scar.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported that he had an infection on his right leg in September 1963 in active service, which developed after the top of his military boot rubbed skin off his leg.  He reported being treated with topical antibiotics and gauze dressings, and reported having to wear dress shoes.  He recalled going for follow-up treatment about three times; no surgery was required, and the infection cleared with treatment.  The Veteran was issued new boots that did not irritate his skin.  The Veteran reported that, currently, the area periodically itched; and that he had never sought treatment after the infection healed.  Nor had he applied any topical treatment to the scar for any reason since healing.

Examination in April 2013 revealed a scar on the lateral mid-shin of the Veteran's right leg.  The scar was described as deep and non-linear, measuring 1.5 centimeters in length and 1.2 centimeters in width; the approximate total area in centimeters squared was 1.8.  The examiner noted that the service treatment records did confirm the Veteran's report of a right leg infection in September 1963; and that the instruction to "wear dress shoes" could imply that a combat boot was contraindicated and possibly the source of the original skin abrasion/injury.  However, subsequent examinations did not reveal any lower extremity scar.  The examiner also noted that medical examiners were completely thorough in documenting body markings and scarring.  Based on this evidence, the examiner opined that the current claimed right leg scar is less likely as not incurred in, caused by, or aggravated by the Veteran's active duty military service.

Here, as noted above, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  The Board finds the Veteran's lay statements concerning the in-service boot rubbing on his right leg are not only competent, but also are credible, to describe the location of the right leg infection and the need to wear his dress shoes.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  This is further corroborated by the April 2013 examiner's statement, noting that the instruction to "wear dress shoes" could imply that a combat boot was contraindicated and possibly the source of the original skin abrasion.

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, the nature of the disability, and resolving all reasonable doubt in his favor, the Board finds that the evidence of record is essentially in equipoise as to whether the Veteran's current scar of the right leg is the result of disease or injury incurred in service.  Thus, having resolved doubt in the Veteran's favor, the Board finds that the Veteran's scar on the right leg was incurred in service.  See 38 C.F.R. § 3.102 (2013). 

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, service connection is warranted for scar of the right leg.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

B.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Audiometric testing in service at enlistment in August 1962 revealed that the Veteran's hearing was 15/15, bilaterally, for spoken voice.  No hearing loss disability was noted.  

Audiometric testing at the time of the Veteran's separation examination in October 1966 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
10
LEFT
15
5
10
20
15

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) 

Audiometric testing was again performed for re-enlistment in Reserves service in February 1978.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
-
20
LEFT
20
15
0
-
10

VA audiometric test results in December 2010 resulted in a diagnosis of bilateral sensorineural hearing loss.  As the Veteran's auditory threshold was greater than 40 decibels at 4000 hertz bilaterally, there is evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  Current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

In this regard, the Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to excessive noise in active service while working on military aircraft; from exposure to military aircraft coming and going; and from engines revving up.  His Form DD214 reflects the Veteran's occupational specialty as a structures mechanic.  The Veteran also described exposure to excessive noise in active service while qualifying routinely for weapons and infantry training; and reported that his hearing loss had deteriorated post-service.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

In December 2010, a VA audiologist opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma in service.  The audiologist reasoned that the separation examination in October 1966 showed hearing within normal limits from 500 hertz to 6000 hertz.  Here, the December 2010 examination report weighs against a finding that the Veteran's current bilateral hearing loss disability had its onset during service.  

Following the Board's March 2013 remand, the Veteran underwent a VA examination in April 2013 for purposes of determining the nature and etiology of his current hearing loss.  The examiner reviewed the claims file and noted the Veteran's medical history.  Audiometric test results also revealed that the Veteran has sensorineural hearing loss in the frequency range of 500 hertz to 4000 hertz in both ears, and recognized as a disability for VA purposes.  The examiner then opined that the Veteran's bilateral hearing loss disability was not at least as likely as not (less than 50 percent probability) caused by or a result of an event in active service.  The examiner reasoned that the audiometric evidence contained in the service treatment records revealed normal hearing.

In an October 2013 addendum, another VA physician reviewed the evidence of record-including the Veteran's contentions of exposure to excessive noise in active service, and agreed with the opinion of the April 2013 examiner.  The October 2013 addendum includes additional rationale-namely, that audiometric testing at the time of the Veteran's subsequent entry in Reserves service in February 1978 was assessed as normal; and that the Veteran then provided no history of hearing loss.  While acknowledging the Veteran's history of hazardous noise exposure in active service while working as a structures mechanic on military aircraft and engines, the October 2013 physician opined that the greater likelihood as to etiology was age-related presbycusis based on the service treatment record audiological evidence.

As noted above, the Veteran's statements of significant in-service noise exposure are deemed credible, as corroborated by his DD Form 214 and occupation specialty.
 
However, both the April 2013 examiner and the October 2013 physician explained that the separation examination showed normal hearing in October 1966, and the October 2013 physician also noted normal hearing upon entry in Reserves service in February 1978-more than a decade later, and without complaints of hearing loss at either time.  Nor is there competent evidence of bilateral sensorineural hearing loss within the first post-service year.  Hence, a basis for compensation is not established.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the October 2013 physician's opinion to be persuasive in finding that the current bilateral hearing loss disability is not as likely as not caused by or related to active duty noise exposure.  While the Veteran contends that the onset of his current bilateral hearing loss disability was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of a current sensorineural hearing loss disability.  The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced progressive hearing loss since service.  To this extent, his reports are of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA physician, who considered the Veteran's contentions, but also considered the results of audiograms documented in service, as well as the showing of worsened hearing loss many years after service.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral hearing loss disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Diabetes Mellitus 

The Veteran contends that his current diabetes mellitus is due to herbicide exposure while stationed in Japan during active service.  While the Veteran has previously indicated that he may have been exposed to herbicides in multiple locations, he clarified in a June 2013 statement that he was only claiming exposure while stationed in Okinawa.  In June 2008, the Veteran stated that he was stationed at Futema, Okinawa, and Iwakuni, Japan, from March 1965 to January 1966; and that he was exposed to aircraft leaving and arriving at the duty stations from Vietnam.  He indicated that Okinawa was used as a strategic transport hub during the Vietnam Conflict, and that he had no family history of diabetes mellitus.  He later was diagnosed with diabetes mellitus.  

Records also show that the Veteran was aboard the U.S.S. St. Clair County (LST-1096), which left Pearl Harbor in March 1965; and he disembarked from the ship in Okinawa in March 1965, prior to the ship's going to Vietnam.

VA regulations provide that, if a Veteran was exposed to an "herbicide agent" during active service, presumptive service connection is warranted for certain disorders:  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

For purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is considered to be an herbicide agent.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era veteran (presumed exposed to herbicides, including Agent Orange) who later develops certain disorders.

Here, the Veteran's DD Form 214 shows no service in Vietnam, and the Veteran is not in receipt of the Vietnam Service Medal.  Nor does the Veteran contend that he served in Vietnam.  There is no evidence of record that the Veteran ever stepped foot on land in Vietnam.  As such, the Veteran is not entitled to presumptive service connection for diabetes mellitus.  Moreover, records show that the Veteran was first diagnosed with diabetes mellitus in June 2006.  As such, there is no evidence of diabetes mellitus during active service or within the first post-service year, and no basis to presume its onset in service.

The Board notes, however, that the Federal Circuit has held that a Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).
   
Here, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to herbicides. A PIES response received in March 2009 indicated that there were no records of exposure to herbicides.

In September 2009, the RO concluded that there are no scientific data or evidence from any service or government agency conceding exposure to Agent Orange based on "secondary contact."  In this regard, the evidence of record includes a formal finding of inability to research the Veteran's reported Agent Orange exposure.  In essence, the Veteran's statements of exposure to Agent Orange based on contact with aircraft and equipment which had been contaminated with Agent Orange in Vietnam, do not contain specific, researchable information required by the U.S. Army and Joint Services Records Research Center (JSRRC), in order to corroborate the Veteran's claimed exposure.

Following the Board's March 2013 remand, VA's Appeals Management Center attempted to verify the Veteran's claim of herbicide exposure outside of Vietnam.  A memorandum from the JSRRC, dated in May 2009, reflects that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships were reviewed in regard to the use of tactical herbicide agents during the Vietnam era; and that no evidence was found that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Moreover, the memorandum reflects that JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

With regard to the Veteran's claim of exposure to Agent Orange in Okinawa, a January 2013 report entitled, Investigations into the Allegations of Herbicide Orange on Okinawa, was obtained and associated with the Veteran's claims file.  A summary of the report reflects that seven allegations were carefully investigated; and that following an extensive search, no documents were found that validated the allegations that "herbicide orange" was involved in any of these events.  Nor were there records to validate that "herbicide orange" was shipped to or through, unloaded, used, or buried on Okinawa.

In October 2013, the National Archives indicated that its research was in support of PTSD claims and to show proximity of herbicide spray missions to unit base area locations in Vietnam; and also indicated that, according to the JSRRC, Agent Orange was sent directly from Gulfport, Mississippi, to Vietnam via Merchant Marine vessels.

It is noted that internet articles were submitted by the Veteran concerning the possibility of Agent Orange usage in Okinawa.  

However, attempts were made to verify whether the Veteran was exposed to Agent Orange while serving in Okinawa through government sources.  That evidence, which did not verify exposure to herbicides, is more probative than the internet articles and the evidence of record therefore weighs against a finding that the Veteran was exposed to Agent Orange in active service.  Without proof of direct causation, a basis for compensation is not established.  See, e.g., Combee, 34 F.3d at 1043-1044.  

The Veteran is not shown to be competent to render an opinion as to the nature of his diabetes mellitus.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

Here, the evidence of record weighs against a finding that diabetes mellitus was present during active service or within the first post-service year, or is otherwise related to disease or injury in active service-including exposure to herbicides.  The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for scar of the right leg is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


